

116 HRES 175 IH: Expressing the sense of the House of Representatives regarding United States arms transfers to Saudi Arabia.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 175IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Trone (for himself and Mr. Connolly) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives regarding United States arms transfers to Saudi Arabia.Whereas the United States and the Kingdom of Saudi Arabia have traditionally had a close partnership based on mutual interests, information sharing, economic development, educational exchange, and other cooperation;Whereas, on October 2, 2018, Saudi Government officials murdered and dismembered the body of United States resident and Washington Post columnist Jamal Khashoggi when he visited the Saudi Consulate in Istanbul, Turkey;Whereas Khashoggi, himself a former Saudi official, had peacefully voiced criticism of recent decisions made by the Saudi Government, in particular those of Crown Prince Mohammed bin Salman;Whereas credible news media outlets have reported that the Central Intelligence Agency and other elements of the United States intelligence community have concluded that Mohammed bin Salman is responsible for ordering Khashoggi’s assassination;Whereas, in June 2019, United Nations Special Rapporteur on Extrajudicial, Summary or Arbitrary Killings, Agnes Callamard, issued a report concluding that Mr. Khashoggi’s murder constituted an extrajudicial killing for which the State of the Kingdom of Saudi Arabia is responsible and determined that there is credible evidence, warranting further investigation of high-level Saudi Officials’ individual liability, including the Crown Prince’s;Whereas Saudi Arabia has convicted eight unidentified individuals in the Khashoggi murder, five of whom were originally sentenced to death but whose sentences were commuted, and none of whom are Mohammed bin Salman or any other senior official, for their involvement in the murder;Whereas section 1277 and section 5714 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) required the Director of National Intelligence to submit an unclassified report to Congress within 30 days identifying those complicit in or responsible for the death of Jamal Khashoggi, and as of January 2021 no such report has been submitted;Whereas, in January 2021, Director of National Intelligence Avril Haines committed in testimony before the Senate Select Committee on Intelligence to follow the law with regard to requirements of section 1277 and section 5714 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92);Whereas other Saudi plots to allegedly assassinate or kidnap dissidents with an extrajudicial Tiger Squad have reportedly been uncovered in Canada and Norway, and Mohammed bin Salman’s lawyers are seeking immunity for the prince in a related case before the United States judiciary;Whereas Saudi Arabia’s efforts to spy on dissidents and other individuals perceived as threats reportedly extends to the country’s use of Twitter employees as spies and the hacking of prominent private individuals’ cell phones in attempts to extort them;Whereas a number of Saudi nationals alleged to have committed crimes in the United States have escaped justice by absconding to Saudi Arabia, reportedly with the help of the Saudi Government;Whereas the Saudi Government had unjustly detained American citizens Bader al-Ibrahim and Salah al-Haidar on political charges before conditionally releasing them pending trial and convicted Walid Fitaihi for supposed crimes such as illegally obtaining United States citizenship before reducing his sentence and conditionally releasing him, subjected them to torture and solitary confinement, and banned their families from leaving the kingdom, including Fitaihi’s wife and six children who are United States citizens and Haidar’s mother, Aziza al-Yousef, a United States permanent resident and women’s rights activist who was conditionally released from unjust detention in 2019;Whereas Saudi Arabia’s Specialized Criminal Court, established in 2008, has been used as a tool of repression to try, convict, and punish journalists, human rights defenders, political activists, writers, religious clerics, and women’s rights activists under dubious antiterrorism and allegiance laws;Whereas activists Loujain al-Hathloul, Nassima al-Sada, Nouf Abdulaziz, Maya’a al-Zahrani, and Samar Badawi were among those unjustly arrested in Saudi Arabia in 2018 after advocating for women’s right to drive and an end to the male guardianship system, and some reportedly have been subjected to harassment, assaults, and torture while in prison;Whereas Saudi Arabia and the United Arab Emirates have conducted more than 22,000 airstrikes since the start of the conflict in Yemen six years ago, and that conflict has caused the deaths of over 233,000 people from both direct hostilities and indirect causes such as hunger and lack of health services;Whereas the United Kingdom’s House of Commons determined that its country’s Ministry of Defense had identified over 500 Saudi-led coalition airstrikes that violated international humanitarian law, including by targeting civilian sites and claiming civilian lives;Whereas the risk posed by coalition airstrikes to Yemeni civilians will only continue until there is a negotiated settlement to the conflict in Yemen;Whereas S.J.Res. 38, a joint resolution to block a proposed emergency sale of defense articles to Saudi Arabia and other countries, passed both the House and Senate with bipartisan support in the 116th Congress but was vetoed by the President;Whereas the nuclear agreement entered into pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) and signed between the United States and the United Arab Emirates in 2009 provides a model for reasonable safeguards on nuclear cooperation with a country in the region, including termination if the United Arab Emirates engages in activities within its territory relating to enrichment of uranium or reprocessing of nuclear fuel;Whereas the United States and Saudi Arabia signed a memorandum of understanding concerning peaceful nuclear cooperation in 2008, but since that time, further negotiations have stalled, with no Section 123 Agreement having been presented to Congress; and Whereas, in May 2018, Secretary of State Mike Pompeo stated in testimony before the Senate Foreign Relations Committee with regard to Saudi Arabia, that we want a gold-standard Section 123 Agreement from them, which would not permit them to enrich uranium: Now, therefore, be itThat the House of Representatives—(1)calls on the United States Government to cease all arms transfers to Saudi Arabia until Saudi Arabia—(A)demonstrates true accountability for the murder of Jamal Khashoggi, including through an independent, international investigation into Saudi Arabia’s involvement that is judged credible by third parties such as the United Nations Special Rapporteur on extrajudicial, summary, or arbitrary executions, and through remedies and reparations under international law;(B)ends its campaign of extraterritorial surveillance and harassment of individuals;(C)releases prisoners convicted of crimes under the counterterrorism law for activities that constitute political expression, including women’s rights advocates, journalists, government critics, and religious minorities; and(D)ends its military operations in Yemen;(2)calls on the United States Government to release the classified report produced by the Office of the Director of National Intelligence as required by section 5714 and section 1277 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) and sanction those identified in the report; (3)calls on the United States Government to, until Saudi Arabia signs a 123 Agreement that includes safeguards guaranteeing its program is for civilian purposes only and prohibits enrichment of uranium or reprocessing of spent nuclear fuel within Saudi territory—(A)rescind the seven Part 810 authorizations granted by the Department of Energy with respect to Saudi Arabia in 2017; and(B)cease significant nuclear cooperation with Saudi Arabia and refrain from any transfer of United States-origin nuclear material; (4)calls on the United States Government to use targeted sanctions, including those contained in the Global Magnitsky Accountability Act of 2016 and section 7031c of the Fiscal Year 2021 Consolidated Appropriations Act, against Saudi Government officials for violations of human rights and corruption; and(5)urges the Government of Saudi Arabia to prioritize the protection of human rights for its citizens and residents in order to fulfill its international obligations and reach the kingdom’s ambitious economic development goals.